Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 03, 2021.
3.	Applicant’s amendment filed on 11/03/2021, has been received, entered into the record and considered. As a result of the amendment filed on 11/03/2021, claims 1, 11 and 20 has been amended. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 11/03/2021, claims 1-20 are allowed.
				Reasons for Allowance
5.	The following is an examiner's statement of reason for allowance:
	The closest prior art found for this application is Mason, Jr. et al (US 2016/0154817 A1), which describes a versioned file system in a network storage including globally locking files or groups of files. The method intercepting a local lock request initiated by a user of a local file system, the local lock request for write access to the shared file, translating the local lock request having a first local protocol to a global lock request having a common protocol, sending the global lock request to a central lock server, receiving a global lock for the shared file if the central lock server determines that the global lock is available.
	The next closest found for this application is Gupta et al (US 2017/0308547 A1), which describes a system, method and computer product for synchronizing an unsynchronized database system by locking, by a second node, partitions in the second node based on first information received from, a first node responsive to execution of partition utility based on a first query received by the first node. Blocking, by the second node, a second query to a data portion of the partitions in the second node based on the first information. Receiving, by the second node, changes to first node object metadata and applying the changes to the second node 
	The next closest prior art found for this application is Johnson et al (US 9,430,541 B1), which describes data updating in a distributed system in which a data coordinator receives a proposed change to a data element, locks the data element, and sends an invalidation command to nodes in the distributed system. If all nodes acknowledge the invalidation command, the data coordinator updates the data element locally and unlocks the data element. If not all nodes acknowledge the invalidation command, the data coordinator terminates the proposed change and unlocks the data element.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “ … analyzing the first commit request, the second commit request, and the version of the file to determine whether the first set of changes and the second set of changes include types of changes to the file that are required and other types of changes to the file that are not required; and in response to determining that the first set of changes and the second set of changes would be at least partially committed based on the version, the first commit request, and the second commit request, unlocking the file to accept the first commit request committing at least a portion of the first set of changes and the second commit request committing at least another portion of the second set of changes to the file within a variable level” which is neither taught or suggested by the prior art of record (PTO-892). Therefore claims 1, 11 and 20 are allowed.
An updated search of prior art in the domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claims 1, 11 and 20.
6.	The dependent claims 2-10 depending on independent claim 1, and dependent claim 12-19 depending on independent claim 11 are also distinct from the prior art for the same reasons.

			Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167